                    Case 20-17250           Doc 22        Filed 08/07/20       Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                    GREENBELT DIVISION


IN RE:                                                :
                                                      :
MATCHBOX FOOD GROUP, LLC,                             :        Case No. 20-bk-172501
                                                      :        Chapter 11
                  Debtor.                             :        Application for Joint Administration
                                                      :        Pending




     OBJECTION OF COASTAL SUNBELT PRODUCE, LLC TO DEBTORS’
 EMERGENCY MOTION FOR ENTRY OF INTERIM ORDER (I) AUTHORIZING THE
   USE OF EAGLE BANK’S CASH COLLATERAL, (II) GRANTING ADEQUATE
          PROTECTION PURSUANT TO 11 U.S.C. §§361 AND 363 AND
                  (III) SCHEDULING A FINAL HEARING


         COMES NOW Coastal Sunbelt Produce, LLC (“Coastal”), by and through undersigned

counsel, to hereby object (the “Objection”) to Debtors’ Emergency Motion for Entry of Interim

Order (I) Authorizing the Use of Eagle Bank’s Cash Collateral, (II) Granting Adequate Protection

Pursuant to 11 U.S.C. §§361 and 363, and (III) Scheduling a Final Hearing (the “Cash Collateral

Motion”) [Doc. 12] filed by the above-captioned Debtor on behalf of itself and its affiliated

Debtors.

         For the reasons set forth below, Coastal objects to the relief requested in the Cash Collateral

Motion as contravening federal law and Coastal’s rights to have trust assets segregated and to be

paid from those non-bankruptcy estate trust assets under the Perishable Agricultural Commodities


1The same relief is sought for all of Debtor’s affiliated Debtors in the following cases: Matchbox Rockville, LLC,
Case No. 20-17247; Matchbox Capitol Hill, LLC, Case No. 20-17252; Gene Pool, LLC, Case No. 20-17266; Fist
MB Star, LLC, Case No. 20-17254; Caribou Hunter, LLC, Case No. 20-17255; Buttermilk, LLC, Case No. 20-
17255; Blue Eagle, LLC, Case No. 20-17262; Matchbox 14th Street, LLC, Case No. 20-17263; and Hammer and a
Cocktail, LLC, Case No. 20-17260. The instant Objection also applies to the relief sought for the affiliated Debtors.

                                                          1
                 Case 20-17250        Doc 22     Filed 08/07/20      Page 2 of 12




Act, 7 U.S.C. §499e(c) (“PACA”). In support of its Objection, Coastal respectfully states as

follows:

                                       I. BACKGROUND

       1.      On August 3, 2020 (the “Petition Date”), the Debtor and its affiliates filed in this

Court voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”).

       2.      Debtor and its affiliates are continuing in possession of their business and property

as debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

       3.      Coastal is a PACA licensee which has preserved its rights as a beneficiary of the

statutory trust created under PACA by placing specified language on its invoices to Debtor and its

affiliates as authorized by 7 U.S.C. § 499e(c)(4). Prior to the Petition Date, Coastal, a Maryland

limited liability company, sold to and supplied Debtor and its affiliates with perishable agricultural

commodities and other non-produce goods, of which the fresh produce has an aggregate principal

value of $17,296.40, all of which remains unpaid and is past due, as follows:

 Total Pre-Petition Goods         Non-PACA Portion              Principal Pre-Petition PACA
 Sold                                                           Trust Balance

 $ 18,389.10                      $ 1,092.70                    $ 17,296.40**

**Total amount does not include contract interest or attorneys’ fees due.

       4.      A Declaration from the Credit Manager/Accounts Receivable of Coastal, Shawna

Cassady, is filed contemporaneously herewith along with Coastal’s PACA license information, an

itemized report of Coastal’s invoices reflecting 2,000 lbs. of produce sold and delivered in a single

day, an itemized report of Debtors’ Account, and unpaid invoices.

       5.      As set forth in the Declaration of Shawna Cassady, Debtor and its affiliates

purchased in excess of $230,000.00 worth of produce in 2019 and in excess of 2,000 pounds of


                                                  2
                 Case 20-17250       Doc 22     Filed 08/07/20     Page 3 of 12




produce on May 11, 2020, and therefore are dealers subject to license under the PACA, as well as

the trust provisions of PACA. 7 C.F.R. 46.2(m) and (x); 7 U.S.C. §499e(c).

       6.      On August 6, 2020, Debtor filed the Cash Collateral Motion [Doc. 12] on behalf of

itself and its affiliates which omitted any mention of PACA and failed to advise the Court that

Debtors have prepetition PACA trust debt, or that assets subject to the floating PACA trust are not

property of the Debtor's estate. Instead, Debtors contend that their cash on deposit in bank account

and the right to receive payments are property of the Debtors’ estate and may be used only with

the consent of their secured lender, EagleBank, or upon order of the Bankruptcy Court. See, Cash

Collateral Motion at pp. 4-5. In addition, no line item for PACA trust creditors was included in

Debtors’ submitted budgets.

       7.      The Cash Collateral Motion seeks approval of the Debtors’ budgets, and to provide

adequate protection for Debtors’ secured lender by continuing to make payments on Debtors’

secured loans with $1,500,000 cash on hand, as well as providing EagleBank with replacement

liens on the same assets as existed prepetition, but with the replacement liens for any diminution

in value in the assets senior to the rights of any other creditor in the case. See, Proposed Order,

pp. 4-5 (emphasis supplied).

       8.      Although they are separately incorporated, each of the corporate Debtors

maintained a centralized cash management system of bank accounts, with Debtors’ primary

accounts maintained at Bank of America and Eagle Bank. Sufficient detail has not yet been

provided as to the precise purpose of each account or inter-company transfers. While each of the

Debtors maintained accounts at Bank of America and Eagle Bank that were restaurant-specific,

it appears that cash sweeps were conducted regularly into the accounts of the majority owner of

each Debtor, Matchbox Food Group, LLC, which managed the Matchbox restaurants and paid



                                                 3
                 Case 20-17250        Doc 22      Filed 08/07/20     Page 4 of 12




the affiliated Debtors’ expenses. See, Debtors’ Emergency Motion for Continued Use of Cash

Management Systems, pp. 4-6 [Doc. 10]; see also, Motion to Shorten Deadlines for Creditors to

File Objections to Certain First Day Motions and to Set Expedited Hearing, p. 4 [Doc. 15].

Accordingly, as an integral and inevitable consequence of their cash sweeps and centralized cash

management, it appears that commingling of Debtors’ cash assets has occurred, with all such

assets presumed to be subject to the PACA trust unless Debtors can prove otherwise. As a result,

all of the Debtors are subject to joint and several liability to Coastal, with the non-debtor

principals of Matchbox Food Group, LLC personally liable as the PACA trustees, and any third

parties who received trust assets with knowledge of the breach of PACA trusts potentially liable

under a disgorgement theory.2

                                       II. OBJECTIONS

       9.      Coastal objects to the Debtors’ Cash Collateral Motion as being substantively

prejudicial to Coastal’s rights, because the Cash Collateral Motion not only fails to provide for

payment of PACA trust assets to Coastal and any similarly situated PACA trust beneficiaries in

the first instance, but also fails to provide adequate protection for the diminution in value of the

PACA trust beneficiary’s interest in the statutory trust in the form of a set-aside or escrow equal

to the total amount of Debtors’ pre-petition PACA trust debt, plus interest and attorneys’ fees.3

Instead, Debtors solely focus on secured lenders’ liens to hopelessly commingled trust assets in




2 Only a bona fide purchaser, who takes trust property for value and without notice, either actual
or constructive, of the breach of trust, may retain PACA trust assets without liability to trust
beneficiaries. Nickey Gregory Co., LLC v. AgriCap, LLC, 597 F.3d 591, 605-606 (4th Cir. 2010).
3 See Country Best v. Christopher Ranch, LLC, 361 F.3d 629, 631 (11th Cir. 2004) (“…such fees
and interest can be awarded as ‘sums owing in connection with’ perishable commodities
transactions under the PACA statute.”).

                                                  4
                  Case 20-17250        Doc 22     Filed 08/07/20      Page 5 of 12




the Cash Collateral Motion, when the priority of the PACA trust over the secured lenders’ liens

is plainly evident from the PACA statute itself. 7 U.S.C. § 499e(c).

                                        III.   ARGUMENT

                                         A. The PACA Trust

      10.    The statutory PACA trust requires a produce receiver to hold in trust as a fiduciary its

produce-related assets, which includes the produce itself, products derived therefrom, as well as any

receivables or proceeds from the sale thereof, until full payment is made to the seller. 7 U.S.C. §

499e(c)(2). See generally, Country Best v. Christopher Ranch, LLC, 361 F.3d 629, 632 (11th Cir.

2004) (PACA is a “‘non-segregated floating trust,’ which gives produce suppliers priority over

banks or other creditors who may have perfected security interests in the inventory and

receivables of an insolvent produce dealer”); Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154 (11th Cir.

1990); Nickey Gregory Co., LLC v. AgriCap, LLC, 597 F.3d 591, 595 (4th Cir. 2010); Idahoan

Fresh v. Advantage Produce, Inc., 157 F.3d 197 (3d Cir. 1998); Tom Lange Co. v. Kornblum & Co.,

(In re Kornblum & Co.), 81 F.3d 280 (2d Cir. 1996); Sanzone-Palmisano Co. v. M. Seaman Enters.,

Inc., 986 F.2d 1010 (6th Cir. 1993) (noting that assets and proceeds from produce should be held in

trust until payment in full). The PACA trust provision provides that unpaid produce sellers “are

placed first in line among creditors for all produce-related assets if the produce dealer declares

bankruptcy.” Frio Ice, 918 F.2d at 156. The establishment of the trust is an unequivocal

declaration that produce-derived assets are distinct and must be used to pay produce suppliers.

Produce Alliance v. Let-Us Produce, 776 F.Supp.2d 197, 201 (E.D. Va. 2011) (quoting Reaves

Brokerage Co., Inc. v. Sunbelt Fruit & Veg Co., 336 F.3d 410, 413 (5th Cir. 2003).

       11.     It does not matter that Debtors are separately incorporated or filed separate

bankruptcy petitions. PACA is a remedial statute and “should be given a liberal construction to

effectuate its statutory purpose.” Hull Company v. Hauser Food, Inc., 924 F.3d 777, 781 (8th Cir.

                                                   5
                  Case 20-17250        Doc 22      Filed 08/07/20      Page 6 of 12




1991). Indeed, the federal PACA statute is co-equal with the Bankruptcy Code. Courts should not

give effect to the corporate form where it is used to work a fraud or injustice or to defeat legislative

policies. First National City Bank v. Banco Para El Comercio Exteries de Cuba, 462 U.S. 611,

629-30 (1983); see Bruhn’s Freezer Meats v. US Department of Agriculture, 438 F.2d 1332, 1343

(8th Cir. 1971) (corporate entity disregarded when failure to do so would enable corporate device to

be used to circumvent a statute).

                                        1. The Scope of the Trust

       12.    Section 499e(c)(2) defines the corpus of the trust as all produce, including all

inventories of food or other products derived from produce, and receivables or proceeds from the

sale of produce or its products. 7 U.S.C. § 499e(c)(2). The commingling of trust assets does not

defeat the trust. 7 C.F.R. § 46.46(b). In addition, under common law trust principles, the trust

extends to any other assets, including real property, acquired from a commingled account. Sanzone-

Palmisano Co., 986 F.2d at 1013; In re Kornblum & Co., Inc., 81 F.3d at 286-287; In re Atlantic

Tropical Market Corp., 118 B.R. 139, 142-43 (Bankr. S.D. Fla. 1990).

        13.   In the bankruptcy context, the Debtors have the very difficult burden of establishing

which, if any, assets are not subject to the PACA trust. See Sanzone-Palmisano, 986 F.2d at 1014;

In re Atlantic Tropical Market, 118 B.R. at 142; In re Richmond Produce, 112 B.R. 364, 368 (N.D.

Cal. 1990) (“The unpaid sellers are not required to trace and the trust arises immediately upon

delivery.”). A PACA debtor must prove that either: (1) no PACA trust existed when its interest

was acquired; or (2) although a PACA trust existed at the time, the interest was not acquired with

trust assets; or (3) although a PACA trust existed when the interest was acquired, and the interest

was acquired with trust assets, all unpaid sellers of produce were paid in full prior to the transactions

involving the unpaid PACA trust creditors at issue. In re Kornblum & Co., Inc., 81 F.3d at 287.

       14.      The Sanzone-Palmisano court characterized this burden as nearly impossible to carry

                                                    6
                  Case 20-17250        Doc 22      Filed 08/07/20      Page 7 of 12




once trust proceeds have been commingled with non-trust proceeds.

        “We hold that a purchaser, or PACA debtor, has the burden of showing that disputed
        assets were not acquired with proceeds from the sale of produce or produce-related
        assets. . . . [I]n the conventional case, where the produce was sold at a gross profit,
        the proceeds were commingled in a general fund, and the general fund was used to
        buy more inventory, the PACA debtor will be unable to meet its burden, and the
        produce supplier will prevail. We believe that this is the outcome that Congress
        intended.”

Sanzone-Palmisano, 986 F.2d at 1014.

        15.     Thus, a PACA debtor does not meet its burden of showing that the trust is inapplicable

to non-produce inventory, or other assets, merely by establishing that the other items are not produce,

or that only a certain percentage of the PACA debtor’s inventory consists of produce. Sanzone-

Palmisano Co., 986 F.2d at 1013; In re Kornblum & Co., Inc., 81 F.3d at 286-87; In re Atlantic

Tropical Market Corp., 118 B.R. at 142-43.

                                    2. Full Payment Promptly Required

       16.     Congress also specifically directed that the failure to maintain the trust and make full

payment promptly to the trust beneficiary is unlawful. 7 U.S.C. § 499b(4). Agricultural merchants,

dealers and brokers, “are required to maintain trust assets in a manner that such assets are freely

available to satisfy outstanding obligations to sellers of perishable agricultural commodities[,]” and

any act or omission inconsistent with this responsibility, including dissipation of trust assets, is

proscribed. 7 C.F.R. § 46.46(d)(1).

                            3. Secured Financing Arrangements Prohibited

       17.    Furthermore, Congress stated that secured financing arrangements, in which produce

proceeds are used as security and diverted from the suppliers to lenders, are against the public interest

and a burden on commerce, and that the purpose of this law is to remove this burden on commerce.

7 U.S.C. § 499e(c)(1). See also Nickey Gregory Co., LLC v. AgriCap, LLC, 597 F.3d 591, 595 (4th



                                                   7
                 Case 20-17250        Doc 22     Filed 08/07/20      Page 8 of 12




Cir. 2010); Consumers Produce Co. v. Volante Wholesale Produce, 16 F.3d 1374 (3d Cir. 1994); E.

Armata, Inc. v. Platinum Funding Corp., 887 F. Supp. 590 (S.D.N.Y. 1995); A&J Produce Corp. v.

CIT Group/Factoring, Inc., 829 F. Supp. 651 (S.D.N.Y. 1993). Payment to secured lenders in

advance of PACA trust creditors when the PACA trust has been breached, as established by the

bankruptcy petition in this proceeding, is prohibited. See Nickey Gregory Co., LLC v. AgriCap, LLC,

597 F.3d at 594 (secured lender ordered to disgorge trust assets); A & J Produce Corp. v. Bronx

Overall Economic Development Corp., 542 F.3d 54, 58 (2d Cir. 2008). The Debtors simply fail to

acknowledge the automatic floating trust impressed on all of their assets existing in favor of their

PACA trust creditors, since the Cash Collateral Motion omits from its recitation of pre-petition

indebtedness any PACA trust claims, including but not limited to Coastal’s claim.

                         4. PACA Trust Assets Are Not Property of the Estate

       18. PACA trust assets must be set aside for distribution to trust beneficiaries. “If a buyer

or receiver declares bankruptcy ..., trust assets are not to be considered part of the estate to be

distributed to other creditors or sold unless all trust beneficiaries have been paid.” 49 Fed. Reg. at

45738. See generally, Nickey Gregory Co., LLC v. AgriCap, LLC, 597 F.3d at 595; In re Long John

Silver’s Restaurants, Inc., 230 B.R. 29 (Bankr. D. Del. 1999); In re Kelly Food Products, Inc., 204

B.R. 18 (Bankr. C.D. Ill. 1997); Morris Okun, Inc. v. Harry Zimmarman, Inc., 814 F.Supp. 346

(S.D.N.Y. 1993); In re Southland & Keystone, 132 B.R. 632 (9th Cir. BAP 1991); In re Asinelli,

Inc., 93 B.R. 433 (M.D.N.C. 1988); In re Carolina Produce Distributors, Inc., 110 B.R. 207

(W.D.N.C. 1990); In re Fresh Approach, Inc., 51 B.R. 412 (Bankr. 1985); In re Milton Poulos,

Inc., 94 B.R. 648 (Bankr. C.D. Cal. 1988). “That the corpus of a trust is not property of the estate

is so widely accepted as to be beyond dispute.” In re Fresh Approach, Inc., 51 B.R. at 419. In the




                                                  8
                 Case 20-17250       Doc 22     Filed 08/07/20     Page 9 of 12




language of the Bankruptcy Code, Debtors hold no equitable interest in PACA trust assets. 11

U.S.C. § 541(d).4

       19.     When a produce supplier is not paid, it is entitled to immediate relief in the form

of segregation and payment of trust assets. See Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154, 156

(11th Cir. 1990); Dole Fresh Fruit Co. v. United Banana Co., 821 F.2d 106 (2d Cir. 1987); In re

Richmond Produce Co., Inc., 112 B.R. 364 (N.D. Cal. 1990); J.R. Brooks & Son v. Norman’s

Country Market, 98 B.R. 47, 50 (N.D. Fla. 1989); In re Kelly Food Products, Inc., 204 B.R. 18

(Bankr. C.D. Ill. 1997) (debtor required to immediately pay trust assets to the PACA trust

creditors); In re W.L. Bradley, Inc., 75 B.R. 505 (E.D. Pa. 1987) (automatic stay lifted and

immediate payment of trust proceeds required to the PACA trust creditors); In re Monterey

House, Inc., 71 B.R. 244, 249 (S.D. Tex. 1986) (PACA defendant ordered to disburse unpaid

amounts held in trust, and retain remainder in segregated, interest-bearing account to be used to

pay PACA creditors’ interest and attorneys’ fees). In a case such as this, where Debtors have

presumably commingled the trust assets with non-trust assets, the trust extends to all of Debtors’

inventory gained from a commingled account, Sanzone-Palmisano Company v. M. Seaman

Enterprises, Inc., 986 F.2d 1010 (6th Cir., 1993), and to any other assets acquired with PACA

trust funds. In re Kornblum & Co., Inc., 81 F.3d 280 (2d Cir. 1996); In re Atlantic Tropical

Market Corp., 118 B.R. 139 (Bankr. S.D. Fla. 1990).

       20.     Because PACA trust assets are outside of the bankrupt’s estate, PACA trust

beneficiaries “take complete priority in payment as to all the assets of the debtor, ahead of the

claims of creditors who have valid security interests, ahead of the administrative costs and


4    11 U.S.C. § 541(d) states in pertinent part: “Property in which the debtor holds, as of the
commencement of the case, only legal title and not an equitable interest,…becomes property of
the estate…only to the extent of the debtor’s legal title to such property, but not to the extent of
any equitable interest in such property that the debtor does not hold.”

                                                 9
                 Case 20-17250        Doc 22     Filed 08/07/20      Page 10 of 12




expenses incurred in [bankruptcy] court, and ahead of all other priority and general creditors.” In

re Super Spud, Inc., 77 B.R. 930, 932 (M.D. Fla. 1987) (emphasis added); see In re Kennedy &

Cohen, Inc., 612 F.2d 963, 965 (5th Cir. 1980); see also In re Fresh Approach, Inc., 51 B.R. at 419;

C.H. Robinson v. Alanco Corp., 239 F.3d 483 (2d Cir. 2001) (payment to other creditors, including

to PACA debtor’s counsel, prior to payment to PACA trust creditors, is not permitted under

PACA).

                       B.   Objections to the Cash Collateral Motion

       21.      Coastal objects to the provisions of the Cash Collateral Motion because the

Budgets underlying the Motion fail to provide for payment of trust debt or for any segregation of

funds for PACA trust creditors like Coastal for the continued use of their trust assets. As

explained in In re Fresh Approach, Inc., 51 B.R. 412, 420-421 (N.D. Tex. 1985), Debtors cannot

provide Coastal with adequate protection via replacement priority liens because Coastal is not a

secured creditor. Coastal is the owner of non-estate trust assets, which happen to be in the

possession of the Debtors. Coastal is entitled under federal law to prompt payment of the trust

assets in order to meet its own fiduciary obligations under PACA.       PACA was not enacted to

protect Debtors, who wish to reorganize their secured debt using non-estate trust assets, while

risking an industry-wide proliferation of unpaid obligations. Id. at 420. A replacement lien, or

payment over an extended period of time, is not adequate protection for trust beneficiaries like

Coastal, who is entitled to prompt payment. Similarly, Debtors have no equitable interest in the

trust assets and there is no authority for allowing non-estate trust assets to be used for

reorganization over the objections of the trust beneficiaries.

       Finally, Debtors fail to explain how the remedial purposes of the statutory PACA trust

are fulfilled by their proposal of paying over trust assets to their secured lender, and/or granting



                                                  10
                  Case 20-17250        Doc 22     Filed 08/07/20     Page 11 of 12




their secured lender replacement liens that prime the rights of PACA trust beneficiaries to assets

whose value may diminish during the bankruptcy.

          In sum, Debtors’ secured obligations, ongoing operational expenses and professional fees

cannot be paid to the detriment of Debtors’ PACA trust creditors. Coastal and any similarly

situated PACA beneficiaries must be paid their outstanding pre-petition PACA trust claims in

full by a date certain, or in the alternative, funds sufficient to satisfy the PACA trust claims in

full -- including interest and attorneys’ fees -- must be set aside by Debtors.

          22.    Coastal reserves the right to assert additional objections at the hearing on this

matter.

                                           CONCLUSION

          WHEREFORE, for the foregoing reasons, Coastal Sunbelt Produce, LLC respectfully

requests that this Court enter an Order (i) sustaining the Objection, (ii) denying or denying-in-part

the Cash Collateral Motion to the extent it is inconsistent herewith, (iii) requiring Debtors to

segregate sufficient funds to pay Coastal and all other bona fide PACA trust beneficiaries in full

for all pre-petition and post-petition produce purchases, including contractual interest and

attorneys’ fees, (iv) granting to Coastal such other and further relief as the Court deems just and

proper.

          Respectfully submitted, this 7th day of August, 2020.
                                                McCARRON & DIESS

                                           By:/s/ Mary Jean Fassett
                                               Mary Jean Fassett, #08618
                                               4530 Wisconsin Ave., N.W.
                                               Suite 301
                                               Washington, DC 20016
                                               (202) 364-0400
                                               (202) 364-2731 (fax)
                                               mjf@mccarronlaw.com
                                               Attorneys for Coastal Sunbelt Produce, LLC

                                                   11
                Case 20-17250       Doc 22     Filed 08/07/20    Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Objection was served via the

Court’s CM/ECF system this 7th day of August, 2020, to all counsel of record and the U.S.

Trustee, as follows:

Office of the US Trustee                                    Janet M. Nesse, Esq.
6305 Ivy Lane, Ste. 600                                     McNamee Hosea
Greenbelt, MD 20770                                         6411 Ivy Lane, Ste. 200
USTPRegion4.G.ECF@USDOJ.GOV                                 Greenbelt, MD 20770
Lynn.Kohen@usdoj.gov                                        jnesse@mhlawyers.com

Joyce A. Kuhns, Esq.
Offit Kurman, PA
300 E. Lombard Street, Ste. 2010
Baltimore, MD 21202
Jkuhns@offitkurman.com



                                                    /s/ Mary Jean Fassett
                                                    Mary Jean Fassett




                                               12
